NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the Federal Circuit
MEDIA QUEUE, LLC,
Plaintiff-Appellan,t,
V.
NETFLIX, INC.,
Defen0lant-Cr0ss Appellcmt, `
and
BLOCKBUSTER, INC.,
Defendan,t-Appellee,
and
GREENCINE HOLDINGS, LLC,
Defendant.
2010-1199, -1344
AppealS from the United States DiSt1'ict Court for the
Northe1'n District of Ca1ifornia in case no. 09-CV-1027,
Judge Susan Il1ston.
ON MOTION
ORDER

MEDIA QUEUE V. NETFLIX 2
The appellee informs this court that Blockbuster, Inc.
filed a Chapter 11 Vo1untary Petition.
lt appears that the automatic stay provisions of 11
U.S.C. § 362 are applicable.
Accordingly,
IT Is ORDERED THAT:
The briefing schedule is stayed The appellee is di-
rected to file a status report with this court every 90 days
concerning the status of the bankruptcy proceedings and
whether the automatic stay is lifted Any other party may
file a status report or respond to a status report.
FOR THE CoURT
0CT 2 9 2010
/s/ J an Horbaly
Date J an Horbaly
, Clerk . ve
cc: J0hn J. Edmonds, Esq.
Scott W. Breedlove, Esq. nsp
Michael A. Jaoobs, Esq. FAL é;Eéb3|_rF9R
R
821 ocr 29 2010
.|ANI'|0RBAL\'
0LERI(
§
as
me
'l'l
sam
mo